i          i            i                                                                 i   i   i




                                          MEMORANDUM OPINION


                                              No. 04-08-00583-CV

                                                Jerry WANZER,
                                                    Appellant

                                                        v.

TEXAS DEPARTMENT OF CRIMINAL JUSTICE – INSTITUTIONAL DIVISION, et al.,
                           Appellees

                            From the 81st Judicial District Court, Karnes County, Texas
                                       Trial Court No. 04-03-00051-CVK
                                   Honorable David Peeples, Judge Presiding1


PER CURIAM

Sitting:              Phylis J. Speedlin, Justice
                      Rebecca Simmons, Justice
                      Steven C. Hilbig, Justice

Delivered and Filed: October 15, 2008

DISMISSED

           From our initial review of the record it appeared that the order sought to be appealed is

interlocutory because it does not dispose of a pending claim for attorney’s fees, and no severance

order appears in the record. Therefore, we ordered appellant to show cause in writing why this




           1
               … Sitting by assignment.
                                                                                       04-08-00583-CV

appeal should not be dismissed for lack of jurisdiction. Appellant’s response acknowledged the

pending claim for attorney’s fees. Based on our review of the record, we conclude that the order

signed on March 27, 2006 is not a final and appealable judgment because it does not dispose of all

parties and causes of action in this suit. Therefore, we do not have jurisdiction over this appeal. See

Lehmann v. Har-Con Corp., 39 S.W.3d 191, 200 (Tex. 2001). Accordingly, this appeal is dismissed

for lack of jurisdiction. See TEX . R. APP . P. 42.3(a).

                                                           PER CURIAM




                                                   -2-